Taliaferro, J.
A motion is made to dismiss this appeal on the grounds that the appeal is premature, having been applied for and granted beiore the judgment was rendered, and that the bond is defective and without force because it was given before the judgment was rendered.
The case was tried before a jury, and when the verdict was rendered the defendant moved for a new trial which was refused. An appeal was then asked for and granted, and the appeal bond filed— all prior to the date of the judgment as entered on the ininutes of the court.
The judge having entertained the motion for a new trial and refused to grant it, the defendant may well have considered that the verdict of the jury was adopted as the judgment of the court as of that date. A new trial having been denied, there remained nothing further for the court to do but to render a judgment pursuant thereto, and under the mode of procedure in the country, the appeal may be considered as taken nunc pro tunc. 12 An. 289, 596; 15 An. 521; 23 An. 704. The granting of the appeal at the time was an irregularity that does not authorize the dismissal of it.
. The motion is overruled.
The plaintiff alleges that the defendant caused him damages to the amount of fifteen hundred dollars by illegally seizing, under execution